Case 1:20-cv-24163-AMC Document 26 Entered on FLSD Docket 01/28/2021 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                        CASE NO. 20-24163-CIV-CANNON/Otazo-Reyes

  KPI OCEANCONNECT, INC.,

         Plaintiff,
  v.

  GLORIA EFE, S.A.

         Defendant,

  v.

  ABANCA CORPORACION
  BANCARIA, S.A.

        Garnishee.
  ___________________________/

                                     ORDER CLOSING CASE

         THIS MATTER is before the Court on the Plaintiff’s Notice of Voluntary Dismissal

  [ECF No. 25]. A plaintiff may dismiss an action voluntarily without a court order by filing a notice

  of dismissal before the opposing party serves an answer or motion for summary judgment. Fed.

  R. Civ. P. 41(a)(1)(A)(i). The Defendant has not filed a responsive pleading or motion for

  summary judgment in this case. Accordingly, this case is CLOSED, effective January 27, 2021,

  the date the Plaintiff filed its Notice of Voluntary Dismissal.

             1. The Clerk of Court is directed to CLOSE this case.

             2. All deadlines are TERMINATED.

         DONE AND ORDERED in Fort Pierce, Florida this 28th day of January 2021.



                                                           _________________________________
                                                           AILEEN M. CANNON
                                                           UNITED STATES DISTRICT JUDGE

  cc: Counsel of Record
